ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered following his conviction by a jury on one count of murder in the first degree, § 565.020 RSMo 1994, and one count of armed criminal action, § 571.015 RSMo 1994, in the Circuit Court of St. Louis County. We have reviewed the briefs of the parties and the record on appeal and find the contentions on appeal to be without merit. An extended opinion reciting the facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 30.25(b).